Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 1 of 8 PageID #: 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF KENTUCKY
                      LOUISVILLE DIVISION


FREDERICK KORFHAGE IV,

             Plaintiff,

v.                                          Case No. ____________________
                                                      3:18-cv-742-RGJ

AETNA LIFE INSURANCE
COMPANY,

             Defendant.


                           NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1446, Aetna Life Insurance Company, (“Aetna” or

“Defendant”) hereby files this Notice of Removal of this case from the Circuit

Court of Bullitt County, Kentucky, Case No. 18-CI-01014, where it is currently

pending, to the United States District Court for the Western District of Kentucky.

As discussed below, removal of this action is proper pursuant to this Court’s

federal question subject-matter jurisdiction under 28 U.S.C. § 1331 and § 1441,

because Plaintiff’s claims against Aetna invoke the Court’s federal question

jurisdiction under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq. Defendant respectfully shows the Court as

follows:
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 2 of 8 PageID #: 2




      1.     Plaintiff Frederick Korfhage, IV, instituted a civil action against

Aetna in the Circuit Court of Bullitt County, Kentucky, on October 4, 2018. True

and correct copies of the Complaint and Summons, which are all of the pleadings,

process, and orders served upon Aetna in the Circuit Court action, are attached

hereto collectively as Exhibit A.

      2.     Plaintiff’s Complaint was served on Aetna on October 10, 2018.

Accordingly, this Notice of Removal is filed within thirty (30) days after receipt by

Aetna of the initial pleading on which the aforesaid action is based pursuant to

Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      3.     This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that Plaintiff’s claim invokes this Court’s federal question

jurisdiction under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq.

      4.     The United States District Court for the Western District of Kentucky

is the federal judicial district embracing the Circuit Court of Bullitt County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(b) and 1441(a).

                   FEDERAL QUESTION JURISDICTION

      5.     In his Complaint, Plaintiff alleges that he was insured under a long-

term disability (“LTD”) policy issued by Aetna to his employer, UPS, which


                                          2
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 3 of 8 PageID #: 3




insured the employees of the company. See Exhibit A at 4 (¶¶ 5-6). Based on an

alleged denial of LTD benefits, Plaintiff seeks payment of contractual benefits,

attorney’s fees, interest, and any and all other relief to which he is entitled. See

Exhibit A at 6 (¶¶ 22, 25), 7 (“Wherefore” paragraph).

      6.    Aetna issued Group Policy No. GP-839230-GI (the “Policy”) to UPS

to insure the LTD component of its welfare benefit plan (the “Plan”), which is an

“employee welfare benefit plan,” 29 U.S.C. § 1002(1), pursuant to ERISA.

Plaintiff was a participant in the Plan based on his employment with UPS. See

Exhibit A at 4 (¶¶ 5-6)). A copy of the applicable Booklet-Certificate is attached

hereto as Exhibit B.    The Booklet-Certificate includes additional information

expressly referencing ERISA and providing a statement of participant’s rights

under ERISA. See Exhibit B at pp. 28-29.

      7.    Although Plaintiff’s claims are couched in the language of a state law

contract and tort action, the United States Supreme Court has held that where

Congress so completely preempts a particular area of law, the lawsuit arising under

state law becomes federal in character. Metropolitan Life Ins. Co. v. Taylor, 481

U.S. 58, 63-64 (1987); see also Milby v. Liberty Life Assur. Co., 102 F. Supp. 3d

922, 927 (W.D. Ky. 2015). Indeed, the Supreme Court has recognized that the

comprehensive remedial scheme established by ERISA for loss or denial of

employee benefits is one area where Congress intended to provide for complete or


                                         3
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 4 of 8 PageID #: 4




super preemption of state law claims. Taylor at 64-67; Aetna Health, Inc. v.

Davila, 542 U.S. 200, 209 (2004) (noting that causes of action within the scope of

§ 1132(a) are removable). “As a defense, [federal preemption] does not appear on

the face of a well-pleaded complaint, and, therefore, does not authorize removal to

federal court. . . . One corollary of the well-pleaded complaint rule developed in

the case law, however, is that Congress may so completely pre-empt a particular

area that any civil complaint raising this select group of claims is necessarily

federal in character.” Taylor, 481 U.S. at 63-64 (citation omitted). Thus, ERISA

“converts an ordinary state law complaint into one stating a federal claim for

purposes of the well-pleaded complaint rule.” Id. at 65. “Accordingly, this suit,

though it purports to raise only state law claims, is necessarily federal in character

by virtue of the clearly manifested intent of Congress. It, therefore, ‘arise[s] under

the . . . laws . . . of the United States,’ 28 U.S.C. § 1331, and is removable to

federal court by the defendants[.]” Id. at 67. Therefore, when a plaintiff is seeking

relief that could have been brought under § 1132, such as Plaintiff here, that action

is completely preempted by ERISA. Davila, 542 U.S. at 210.

      8.     In order to determine whether a common law or statutory claim under

state law should be characterized as a superseding ERISA action, a court must

determine whether the action is essentially “to recover benefits due to Plaintiff

under the terms of the plan, to enforce Plaintiff’s rights under the terms of the plan,


                                          4
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 5 of 8 PageID #: 5




or to clarify Plaintiff’s rights to future benefits under the terms of the plan.”

29 U.S.C. § 1132(a)(1)(B); Warner v. Ford Motor Co., 46 F.3d 531, 534 (6th Cir.

1995); see also Kalo v. Moen, Inc., 93 F. Supp. 2d 869, 872-73 (N.D. Ohio 2000).

      9.       In this action, it is abundantly clear that Plaintiff’s claims are

completely preempted by ERISA as his Complaint explicitly seeks to recover

benefits under the ERISA-governed Plan. See Exhibit A at 6-7 (¶¶ 22-25, 28,

“Wherefore” paragraph). Despite alleging in a conclusory manner that the Plan

does not meet the qualifications of ERISA, Plaintiff tacitly admits that the Plan

may be subject to ERISA by alternatively alleging ERISA causes of action. See

Exhibit A at 7 (¶¶ 27-28).

      10.      For the foregoing reasons, Plaintiff’s claims seek to recover benefits

under an ERISA-governed plan. This Court therefore has original jurisdiction of

this civil action pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e) and (f).

Accordingly, this cause of action, which could have originally been filed in this

Court, is subject to removal under 28 U.S.C. § 1441(a) as an action arising under

federal law.

                                MISCELLANEOUS

      11.      A copy of this Notice of Removal is being filed with the Circuit Court

of Bullitt County, Kentucky, as provided by law, and written notice is being sent to

Plaintiff’s Counsel.


                                           5
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 6 of 8 PageID #: 6




       12.      Along with this Notice of Removal, Aetna will tender to the Clerk of

this Court the funds necessary to secure removal.

       13.      This Notice of Removal is filed within thirty (30) days after receipt by

Aetna of the initial pleading on which the aforesaid action is based pursuant to

Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

       14.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       15.      The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of

Kentucky.

       16.      If any question arises as to the propriety of this removal, Aetna

respectfully requests the opportunity to present a brief and argument in support of

its position.

       WHEREFORE, PREMISES CONSIDERED, Defendant Aetna Life

Insurance Company, by and through its undersigned counsel, prays that the above

action currently pending against it in the Circuit Court of Bullitt County,

Kentucky, be removed to this Court.

       Respectfully submitted this 8th day of November, 2018.


                                          /s/ William B. Wahlheim, Jr.
                                          William B. Wahlheim, Jr.
                                          Grace R. Murphy
                                          Attorneys for Defendant Aetna Life
                                          Insurance Company

                                            6
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 7 of 8 PageID #: 7




                                   [applications for admission pro hac vice to
                                   be filed]



OF COUNSEL:
Maynard, Cooper & Gale, P.C.
2400 Regions/Harbert Plaza
1901 Sixth Avenue North
Birmingham, Alabama 35203
(205) 254-1000




                                     7
Case 3:18-cv-00742-GNS-LLK Document 1 Filed 11/08/18 Page 8 of 8 PageID #: 8




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this the 8th day of November, 2018:

      Elizabeth A. Thornsbury
      M. Austin Mehr
      MEHR, FAIRBANKS & PETERSON
      TRIAL LAWYERS, PLLC
      201 West Short Street, Suite 800
      Lexington, Kentucky 40507
      Telephone: 859-225-3731
      Facsimile: 859-225-3830
      elizabeth@austinmehr.com
      amehr@austinmehr.com
      Counsel for Plaintiff


                                    /s/ William B. Wahlheim, Jr.
                                    OF COUNSEL




                                       8
